MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                                   FILED
regarded as precedent or cited before any                                           Nov 20 2020, 8:49 am
court except for the purpose of establishing
                                                                                        CLERK
the defense of res judicata, collateral                                             Indiana Supreme Court
                                                                                       Court of Appeals
estoppel, or the law of the case.                                                        and Tax Court




ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Antonio G. Sisson                                       Curtis T. Hill, Jr.
Muncie, Indiana                                         Attorney General of Indiana
                                                        Katherine A. Cornelius
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

In re the Termination of the                            November 20, 2020
Parent-Child Relationship of:                           Court of Appeals Case No.
                                                        20A-JT-1044
De.D., M.S., A.D. (Minor Children),
                                                        Appeal from the Delaware Circuit
and                                                     Court
D.D. (Mother),                                          The Honorable Kimberly Dowling,
Appellant-Respondent,                                   Judge
                                                        The Honorable Amanda Yonally,
        v.                                              Magistrate
                                                        Trial Court Cause Nos.
Indiana Department of Child                             18C02-1908-JT-183
Serivces,                                               18C02-1908-JT-184
                                                        18C02-1908-JT-185
Appellee-Petitioner,



Robb, Judge.

Court of Appeals of Indiana | Memorandum Decision 20A-JT-1044 | November 20, 2020      Page 1 of 20
                                   Case Summary and Issue
[1]   D.D. (“Mother”) appeals the termination of her parental rights to three of her

      minor children and presents the sole issue of whether the juvenile court’s order

      terminating her parental rights was clearly erroneous. Concluding it was not,

      we affirm.



                              Facts and Procedural History
[2]   Mother has four biological children, three of whom are the subject of this

      appeal: A.D., born September 10, 2015; M.S.,1 born January 17, 2014; and

      De.D.,2 born September 1, 2011 (collectively, “Children”). Mother’s youngest

      child, Av.D., was born during these proceedings and was later adjudicated a

      child in need of services (“CHINS”) but was not included in this termination

      action. Children’s fathers do not participate in this appeal.


[3]   On April 20, 2017, the Indiana Department of Child Services (“DCS”) received

      a report alleging that A.D. was at Muncie City Hall because police conducted a

      raid at the home of the relative with whom A.D. was staying. The relative and

      other adults in the home were arrested and Mother could not be located,

      leaving the child without a caregiver. DCS family case manager (“FCM”)




      1
        In portions of the record, this child’s initials appear as “M.D.” However, in the juvenile court’s order
      terminating Mother’s parental rights as to this child, the initials are “M.S.” Therefore, we refer to this child
      as M.S. throughout this opinion.
      2
       Mother and this child have the same initials. Therefore, to differentiate between the two, we refer to this
      child as “De.D.” throughout our opinion.

      Court of Appeals of Indiana | Memorandum Decision 20A-JT-1044 | November 20, 2020                    Page 2 of 20
      Steve Oetting responded to the call, went to City Hall, and detained A.D.

      Hours later, FCM Oetting was able to reach Mother, who stated she was not in

      Muncie; they agreed to meet the next day. A.D. was removed and placed in

      relative care.


[4]   On April 24, DCS filed a petition alleging A.D. was a CHINS. An

      initial/detention hearing was held the same day and A.D. remained in her

      existing placement. The next day, a children and family team meeting was held

      with Mother and Mother’s grandparents during which Mother indicated “she

      was still actively using [illicit drugs] and . . . was effectively homeless[.]”

      Transcript of Evidence, Volume 2 at 45. At the time, Mother had been staying

      with friends or family. DCS did not believe A.D. was safe due to Mother’s

      substance abuse and lack of appropriate housing.


[5]   Four days later, on April 28, DCS received a report that Mother had been

      admitted to the hospital for a suicide attempt. Mother also admitted to using

      heroin and cocaine and being homeless. At this time, DCS learned that Mother

      had two other children. The same day, DCS detained De.D. and M.S. and

      placed them with R.S., an individual DCS believed to be the father of both

      children.3 On May 2, DCS filed petitions alleging M.S. and De.D. were

      CHINS.




      3
          DCS later learned R.S. was only M.S.’s biological father.


      Court of Appeals of Indiana | Memorandum Decision 20A-JT-1044 | November 20, 2020   Page 3 of 20
[6]   The Children were subsequently adjudicated CHINS.4 Following a hearing, the

      juvenile court issued dispositional decrees5 ordering Mother to (among other

      things): maintain contact with the FCM; maintain suitable housing and

      income; refrain from consuming illegal substances; complete a parenting

      assessment and follow all recommendations, such as home-based counseling;

      complete a substance abuse assessment and successfully complete all treatment

      recommendations; submit to random drug screens; and attend visitation. See

      Exhibits, Volume 1 at 18-19, 153-54; id., Vol. 2 at 60-62. DCS made

      appropriate referrals for Mother.


[7]   From April 2017 to December 2018, Rachael Green of A Work in Progress

      supervised Mother’s visitations with Children. Visits occurred twice each week

      for two- to three-hour sessions. Mother was cooperative and consistent with

      most visits; however, Green testified that Mother would “get off track and then

      get back on track.” Tr., Vol. 2 at 91. In other words, Mother would be

      inconsistent for several weeks and then consistent for several months. Green

      was able to tell if Mother was using drugs again. If sober, Mother would have

      planned activities and engage with the Children. If not sober, Mother would

      lay on the couch and not interact with the Children. Ultimately, Green




      4
          M.S. and De.D. were adjudicated CHINS in October 2017 and A.D. was adjudicated as such in June 2018.
      5
        Dispositional orders regarding De.D. and M.S. were issued in December 2017 and the dispositional order
      regarding A.D. was issued in June 2018.

      Court of Appeals of Indiana | Memorandum Decision 20A-JT-1044 | November 20, 2020             Page 4 of 20
      believed Mother improved her parenting skills but not enough to move to

      unsupervised visits.


[8]   During this time, Mother went to rehab twice. Mother first went to Volunteers

      of America for twenty-eight days where she completed the first phase but did

      not want to complete the second phase of the program. Mother was sober for

      several months but then relapsed. It was also recommended that Mother attend

      Meridian Health Services’ Maternal Treatment Program, a six month to one-

      year program for mothers struggling with substance abuse, and individual

      therapy. Mandalyn Castanon conducted Mother’s initial assessment during

      which Mother admitted she struggled with heroin abuse, as well as other

      substances in the past. Castanon testified that Mother suffers from opioid,

      amphetamine, cocaine, and cannabis use disorders, major depressive disorder,

      moderate and post-traumatic stress disorder, and bipolar disorder; Mother also

      has a history of suicide attempts.


[9]   Mother began individual therapy but did not attend the Maternal Treatment

      Program group sessions. She did well in the beginning but after several therapy

      sessions, Mother relapsed and went to rehab at Meridian’s Addictions Recovery

      Center (“Arc”) in Richmond, for twenty-eight to thirty-days of substance abuse

      treatment. Mother completed the treatment and was referred to individual

      outpatient treatment (“IOT”) at Meridian. In December 2018, Mother attended

      orientation, six of eight IOT sessions, and two individual therapy sessions.

      Mother then relapsed by using methamphetamine and heroin. Meridian

      continued to reach out to Mother through January 2019 but was unable to get

      Court of Appeals of Indiana | Memorandum Decision 20A-JT-1044 | November 20, 2020   Page 5 of 20
       in touch with her and Mother never returned to individual therapy. In

       February, Meridian closed out services for Mother. At some point, Mother also

       sought treatment at Vivitrol Program two or three times and went to Wayside

       Mission, a shelter with NA/AA meetings, for a few months.


[10]   On November 16, 2018, De.D. and M.S. were placed with their maternal great-

       grandmother. From December 2018 to June 2019, Takeya Davis of A Work in

       Progress supervised Mother’s visitations and conducted home-based counseling

       where they focused on obtaining appropriate shelter and employment for

       Mother. Although Mother was consistent with home-based counseling, she did

       not obtain stable housing or maintain employment. Mother had three or four

       jobs but was unable to keep them. Mother submitted multiple applications for

       housing and at times, she would stay on the streets or in someone else’s vehicle.

       Davis suggested that Mother live at a shelter; however, Mother refused because

       she “didn’t like the curfew of the shelter [and] would prefer just to be on the

       streets or stay over [at] different people’s homes[.]” Tr., Vol. 2 at 87. With

       respect to substance abuse, Mother had a three-week period of sobriety during

       this time. Davis believed Mother’s main barrier to obtaining housing and

       employment was “simply not being able to maintain sobriety” and opined that

       Mother was under the influence during visitation seventy-five percent of the

       time. Id. at 71, 84. At some point, Davis signed Mother up for rehab, but

       Mother did not attend. Davis never recommended that Mother move to

       unsupervised parenting time. Ultimately, Davis stopped working with Mother

       because A Work for Progress lost its contract with DCS.


       Court of Appeals of Indiana | Memorandum Decision 20A-JT-1044 | November 20, 2020   Page 6 of 20
[11]   Mother began working with DCS FCM Charlene Lynn in March 2018 and

       generally maintained contact with Lynn. Mother submitted to weekly drug

       screens “on occasion.” Id. at 191. Mother should have submitted to 125 drug

       screens. Instead, she submitted to fifty-seven drug screens, thirty-five of which

       were positive for “some sort of illicit substance.” Id.


[12]   On May 17 and July 15, 2019, the juvenile court issued orders changing

       Children’s permanency plan from reunification to adoption. The juvenile court

       found that Mother failed to comply with the case plan, consistently participate

       in services, or submit to drug screens; Mother also continued to use drugs. On

       August 9, DCS filed its verified petitions for the involuntary termination of

       Mother’s parental rights to Children. See Appellant’s Appendix, Volume II at

       33-42. A court appointed special advocate (“CASA”) was assigned to the case.


[13]   In September 2019, Sean McRoberts of Lifeline Youth and Family Services

       received a referral to supervise Mother’s visitation. At the September 26 and

       October 9 visits, Mother was prepared; she provided snacks for the Children

       and interacted well. However, Mother failed to attend a scheduled visit on

       October 3. McRoberts tried to contact her but received no response. The next

       day, the two spoke and Mother stated she was experiencing withdrawal

       symptoms.


[14]   On October 10, Mother checked into the Harriett House in Fort Wayne, a six-

       to nine-month addiction treatment facility for women with children. Residents

       of the program are required to participate in a minimum of fifteen groups per


       Court of Appeals of Indiana | Memorandum Decision 20A-JT-1044 | November 20, 2020   Page 7 of 20
       week, which focus on addiction, anger management, parenting, self-esteem,

       and life management skills. Upon arrival, Mother submitted to a drug screen

       and tested positive for amphetamines, methamphetamine, and THC. Mother

       admitted she used drugs the day before. Mother’s drug screen on October 13

       was negative but her drug screen on October 14 was positive for THC. Since

       attending, Mother has done well and is working on earning her GED and

       obtaining employment. She attends fifteen groups each week at Harriett House,

       therapy, and seven NA/AA meetings outside the facility. She has been

       compliant, cooperative, and made improvements. Since beginning treatment,

       she has had three supervised visits with the Children and her level of

       engagement has improved.


[15]   A fact-finding hearing was held on December 10 and 17, 2019. On April 22,

       2020, the juvenile court issued its orders6 terminating Mother’s parental rights

       to Children and found, in pertinent part:


               93. [M]other is still in the early stages of the [Harriett House]
               program, is unable to look for employment, and does not have a
               plan for stable housing outside of the facility.


               94. There is no plan at this time as to where [M]other will live
               or how she will support herself after the treatment ends.




       6
        The juvenile court issued separate termination orders regarding each child. The findings of fact and
       conclusions of law are substantially the same. Therefore, we quote from only one order.

       Court of Appeals of Indiana | Memorandum Decision 20A-JT-1044 | November 20, 2020                Page 8 of 20
        95. At the time of the termination fact finding, Mother appears
        to be doing well in the treatment program and appears to be
        clean from substances[.] However, [M]other has only been in
        this latest program for two (2) months[.]


        96. According to [M]other’s pattern of sobriety, she is able to
        maintain sobriety only during a treatment program but for no
        more than two (2) or three (3) months after treatment.


        97. Mother is still within the time frame of a treatment
        program and it is simply too early to guarantee if this treatment
        will be long lasting for [M]other or simply part of her two (2) to
        three (3) month pattern of sobriety after completing treatment.


        98. Simply put, from the Court’s perspective, the crux of this
        case is Mother’s substance use disorder. There is no question
        that she is a terrific mother when she is sober. She parents
        appropriately, is affectionate, and can provide for them.
        However, Mother has not been able to, despite all of the services
        offered by DCS, remain sober. The Court finds that DCS
        provided all of the services possible to help [M]other. And now,
        at the time of the hearing, Mother is yet again attempting
        treatment. The Court lauds [M]other’s efforts and her tenacity.
        However, . . . the [C]hildren should not be subjected to Mother’s
        continued inconsistency and . . . it is not in their best interests to
        have to continue to wait and see whether Mother can sustain her
        treatment goals.


        ***


        114. DCS has made treatment facilities available to [M]other or
        encouraged [her] to engage in treatment throughout the CHIN[S]
        case by making at least nine (9) referrals for treatment to facilities
        such as the VOA, Arc of Richmond, Maternal Treatment
        Program, IOP, Vivitrol Program, Wayside Mission and the

Court of Appeals of Indiana | Memorandum Decision 20A-JT-1044 | November 20, 2020   Page 9 of 20
        Harriett House. Sometimes, multiple referrals were made for the
        same treatment program before [M]other engaged.


        ***


        116. Mother established a pattern of using drugs, wanting to go
        to rehab, becoming sober for two (2) to three (3) months, and
        then relapsing.


        117. The longest period of sobriety for [M]other has been three
        months.


        ***


        128. [W]hile [M]other is making yet another serious attempt at
        treatment, the [C]hildren have been removed for such a long
        period of time that termination is in their best interests. The
        Court sympathizes with [M]other and her struggle with
        addiction, however, the [C]hildren should not be in a position of
        tortured waiting for her to succeed.


        ***


        174. The Court finds [M]other’s latest attempt at treatment to
        be a last ditch effort to delay permanency for [the Children] and
        allowing her to do so only delays permanency for [the Children]
        and is not a substitute for [her] lack of engagement in services or
        lack of sobriety throughout 2 ½ years of the CHINS case.


Appealed Order [for M.S.] at 8-10, 14. Based on these findings, the juvenile

court concluded there is a reasonable probability that the conditions that led to

the Children’s removal and continued placement outside of the home will not

Court of Appeals of Indiana | Memorandum Decision 20A-JT-1044 | November 20, 2020   Page 10 of 20
       be remedied and that the continuation of the parent child relationship poses a

       threat to the Children’s well-being. The juvenile court also concluded

       termination is in the best interests of the Children. Mother now appeals.



                                 Discussion and Decision
                                      I. Standard of Review
[16]   We begin by emphasizing that the right of parents to establish a home and raise

       their children is protected by the Fourteenth Amendment to the United States

       Constitution. In re D.D., 804 N.E.2d 258, 264 (Ind. Ct. App. 2004), trans.

       denied. The law provides for the termination of these rights when parents are

       unable or unwilling to meet their parental responsibilities. In re R.H., 892
N.E.2d 144, 149 (Ind. Ct. App. 2008). Although we acknowledge that the

       parent-child relationship is “one of the most valued relationships in our

       culture[,]” we also recognize that “parental interests are not absolute and must

       be subordinated to the child’s interests in determining the proper disposition of

       a petition to terminate parental rights.” Bester v. Lake Cnty. Office of Family &

       Children, 839 N.E.2d 143, 147 (Ind. 2005) (internal quotations omitted). The

       involuntary termination of one’s parental rights is the most extreme sanction a

       court can impose because termination severs all rights of a parent to his or her

       children. See In re T.F., 743 N.E.2d 766, 773 (Ind. Ct. App. 2001), trans. denied.

       As such, termination is intended as a last resort, available only when all other

       reasonable efforts have failed. Id. The purpose of terminating parental rights is

       to protect children, not to punish parents. In re D.D., 804 N.E.2d at 265.

       Court of Appeals of Indiana | Memorandum Decision 20A-JT-1044 | November 20, 2020   Page 11 of 20
[17]   When reviewing the termination of parental rights, we do not reweigh the

       evidence or judge the credibility of witnesses. Lang v. Starke Cnty. Office of

       Family & Children, 861 N.E.2d 366, 371 (Ind. Ct. App. 2007), trans. denied.

       Instead, we consider only the evidence most favorable to the judgment and the

       reasonable inferences that can be drawn therefrom. Id. In deference to the trial

       court’s unique position to assess the evidence, we will set aside its judgment

       terminating a parent-child relationship only if it is clearly erroneous. In re

       L.S., 717 N.E.2d 204, 208 (Ind. Ct. App. 1999), trans. denied, cert. denied, 534
U.S. 1161 (2002). Thus, if the evidence and inferences support the decision, we

       must affirm. Id.


[18]   The juvenile court entered findings of fact and conclusions thereon as required

       by Indiana Code section 31-35-2-8(c), and we therefore apply a two-tiered

       standard of review. Bester, 839 N.E.2d at 147. We first determine whether the

       evidence supports the findings, then determine whether the findings support the

       judgment. Id. “Findings are clearly erroneous only when the record contains

       no facts to support them either directly or by inference.” Quillen v. Quillen, 671
N.E.2d 98, 102 (Ind. 1996). A judgment is clearly erroneous only if the findings

       do not support the court’s conclusions or the conclusions do not support the

       judgment thereon. Id.




       Court of Appeals of Indiana | Memorandum Decision 20A-JT-1044 | November 20, 2020   Page 12 of 20
                  II. Termination of Mother’s Parental Rights
                                     A. Statutory Framework
[19]   To terminate parental rights, Indiana Code section 31-35-2-4(b)(2) requires DCS

       to prove, in relevant part:


               (B) that one (1) of the following is true:


                       (i) There is a reasonable probability that the conditions
                       that resulted in the child’s removal or the reasons for
                       placement outside the home of the parents will not be
                       remedied.


                       (ii) There is a reasonable probability that the continuation
                       of the parent-child relationship poses a threat to the well-
                       being of the child.


                       (iii) The child has, on two (2) separate occasions, been
                       adjudicated a child in need of services;


               (C) that termination is in the best interests of the child; and


               (D) that there is a satisfactory plan for the care and treatment of
               the child.


       DCS must prove the foregoing elements by clear and convincing evidence. Ind.

       Code § 31-37-14-2; In re V.A., 51 N.E.3d 1140, 1144 (Ind. 2016). However,

       because subsection (b)(2)(B) is written in the disjunctive the juvenile court need

       only find one of the three elements has been proven by clear and convincing

       evidence. See, e.g., In re I.A., 903 N.E.2d 146, 153 (Ind. Ct. App. 2009). If a

       Court of Appeals of Indiana | Memorandum Decision 20A-JT-1044 | November 20, 2020   Page 13 of 20
       juvenile court determines the allegations of the petition are true, then the court

       shall terminate the parent-child relationship. Ind. Code § 31-35-2-8(a).


                                    B. Remedy of Conditions
[20]   We begin by noting that Mother does not challenge any of the juvenile court’s

       findings; therefore, we accept the findings as true. McMaster v. McMaster, 681
N.E.2d 744, 747 (Ind. Ct. App. 1997). Mother challenges the juvenile court’s

       conclusion that there is a reasonable probability that the conditions that resulted

       in Children’s removal and continued placement outside of her care will not be

       remedied because she completed a few treatment programs and has been sober

       for two months. See Appellant’s Brief at 23. We disagree and conclude the

       evidence supports the juvenile court’s conclusion.


[21]   In determining whether such conditions will be remedied, we engage in a two-

       step analysis: “First, we must ascertain what conditions led to [Children’s]

       placement and retention in foster care. Second, we determine whether there is

       a reasonable probability that those conditions will not be remedied.” In re

       K.T.K., 989 N.E.2d 1225, 1231 (Ind. 2013) (quotation omitted). With respect

       to the second step, a juvenile court assesses whether a reasonable probability

       exists that the conditions justifying a child’s removal or continued placement

       outside his parent’s care will not be remedied by judging the parent’s fitness to

       care for the child at the time of the termination hearing, taking into

       consideration evidence of changed conditions. In re E.M., 4 N.E.3d 636, 643

       (Ind. 2014). The juvenile court must also balance a parent’s recent


       Court of Appeals of Indiana | Memorandum Decision 20A-JT-1044 | November 20, 2020   Page 14 of 20
       improvements against habitual patterns of conduct to determine the likelihood

       of future neglect. Id. Habitual conduct may include criminal history, drug and

       alcohol abuse, history of neglect, failure to provide support, and lack of

       adequate housing and employment, but the services offered to the parent and

       the parent’s response to those services can also be evidence of whether

       conditions will be remedied. A.D.S v. Ind. Dep’t of Child Servs., 987 N.E.2d 1150,

       1157 (Ind. Ct. App. 2013), trans. denied. DCS “is not required to provide

       evidence ruling out all possibilities of change; rather, it need establish only that

       there is a reasonable probability the parent’s behavior will not change.” In re

       I.A., 903 N.E.2d at 154.


[22]   Here, Children were initially removed from Mother and remained outside of

       her care due to Mother’s substance abuse, lack of housing, and inability to

       provide for Children.


[23]   Since DCS became involved in this case two and a half years ago, Mother has

       never been able to maintain sobriety for more than two or three months at a

       time. Instead, the overwhelming evidence reveals that, during this time,

       Mother went to seven different treatment programs, only some of which she

       completed, and has demonstrated a consistent pattern of going to treatment,

       maintaining sobriety for a short period of time, relapsing, and then returning to

       rehab.


[24]   At the fact-finding hearing, Green, who supervised Mother’s visits from April

       2017 to December 2018, testified to this pattern, stating that Mother would do


       Court of Appeals of Indiana | Memorandum Decision 20A-JT-1044 | November 20, 2020   Page 15 of 20
       well and then “slowly decrease[.]” Tr., Vol. 2 at 92. Green explained that the

       pattern presents safety concerns if Children were to be returned to Mother and

       ultimately, never recommended that Mother move to unsupervised visitation.

       FCM Lynn was assigned to this case in March 2018 and echoed Green’s

       testimony about Mother’s concerning pattern. At the fact-finding hearing, she

       testified that Mother “would go through the treatment, she would become

       sober, and . . . you knew she was sober. She was happier, she was more

       confident. [A]nd then she would relapse again.” Id. at 188. Even Mother

       acknowledged this. She testified, “I would go to treatment, stay sober, then

       relapse. And it kinda was a pattern but . . . now I’m sixty-three days clean[.]”
Id. at 237.


[25]   Davis, who worked with Mother for six or seven months, testified that she

       believed Mother was under the influence in seventy-five percent of the visits she

       supervised. She stated, “[W]hen . . . sober, [Mother is an] excellent mother

       [and a]lways a hundred percent engaged” but when Mother is not sober, there

       is “no way . . . she could parent.” Id. at 74, 76. She also testified that DCS

       offered Mother “every possible support that they had . . . from rehab to

       counseling to classes. Like, everything possible was offered . . . nothing that

       anyone else could offer. It’s just within [Mother], like that, that click has to

       happen for her.” Id. at 80. For example, before March 2018, FCM Lynn

       opined that “there were probably nine different referrals [for Mother] at one

       time or another for inpatient and outpatient” substance abuse treatment. Id. at

       187.


       Court of Appeals of Indiana | Memorandum Decision 20A-JT-1044 | November 20, 2020   Page 16 of 20
[26]   Despite services offered by DCS and numerous treatment programs, Mother

       failed to maintain sobriety for more than a few months at a time. And although

       Mother had several jobs, she was unable to maintain employment or secure

       stable and appropriate housing. At the time of the fact-finding hearing in

       December 2019, Mother’s last positive drug screen was in October 2019, she

       was in treatment at Harriett House, and had been sober for approximately two

       months. There is no question Mother loves the Children and is capable of

       parenting when she is sober. But unfortunately, Mother’s recent progress is

       consistent with her historical pattern of seeking treatment, maintaining a few

       months of sobriety, and then relapsing.


[27]   The juvenile court found Mother’s “latest attempt at treatment to be a last ditch

       effort to delay permanency for [the Children] and allowing her to do so only

       delays permanency for [the Children] and is not a substitute for [M]other’s lack

       of engagement in services or lack of sobriety throughout 2 ½ years of the

       CHINS case.” Appealed Order [for M.S.] at 14. Here, the juvenile court

       weighed Mother’s historical pattern of conduct more heavily than her recent

       progress, a task solely within its discretion. See In re K.T.K., 989 N.E.2d at

       1234. We conclude there is ample evidence in the record to support the




       Court of Appeals of Indiana | Memorandum Decision 20A-JT-1044 | November 20, 2020   Page 17 of 20
       juvenile court’s conclusion there is a reasonable probability that Mother’s

       substance abuse and inability to provide for the Children will not be remedied.7


                                               B. Best Interests
[28]   Mother also claims DCS failed to prove that termination of her parental rights

       is in the Children’s best interests. See Appellant’s Br. at 24. However, Mother

       fails to support this assertion with any argument, and it is therefore waived. See

       Ind. Appellate Rule 46(A)(8)(a) (“The argument must contain the contentions

       of the appellant on the issues presented, supported by cogent reasoning.”).

       Nonetheless, we briefly address this issue.


[29]   “Permanency is a central consideration in determining the best interests of a

       child.” In re G.Y., 904 N.E.2d 1257, 1265 (Ind. 2009). To determine the best

       interests of children, the juvenile court looks to the totality of the evidence and

       must subordinate the interests of the parents to those of the children. In re D.D.,
804 N.E.2d at 267. The juvenile court need not wait until a child is irreversibly

       harmed before terminating parental rights. McBride v. Monroe Cnty. Office of

       Family & Children, 798 N.E.2d 185, 203 (Ind. Ct. App. 2003).

       Recommendations of the FCM and CASA, in addition to evidence that the

       conditions resulting in removal will not be remedied, are sufficient to show by




       7
         Mother also contends the juvenile court erred in finding that the continuation of the parent-child
       relationship poses a threat to the well-being of Children. Having concluded the evidence is sufficient to show
       a reasonable probability the conditions resulting in Children’s removal and continued placement outside of
       Mother’s care will not be remedied, we need not consider whether the parent-child relationship poses a threat
       to Children’s well-being. See In re L.S., 717 N.E.2d at 209.

       Court of Appeals of Indiana | Memorandum Decision 20A-JT-1044 | November 20, 2020               Page 18 of 20
       clear and convincing evidence that termination is in the child’s best interest. In

       re A.S., 17 N.E.3d 994, 1005 (Ind. Ct. App. 2014), trans. denied.


[30]   Here, CASA Lynne Cooper and FCM Charlene Lynn both testified at the fact-

       finding hearing that termination of Mother’s parental rights was in Children’s

       best interests. See Tr., Vol. 2 at 170-71, 198-99. Lynn testified that despite

       Mother’s recent improvement, DCS’ position regarding the Children has not

       changed because Mother still lacks housing and income, and she needs to

       continue to stay in treatment. She explained, “[A]t this point the only certainty

       that I see is she has to . . . take care of herself before she can take care of her

       children or she’s not ever going to be successful.” Id. at 197. Similarly, Cooper

       stated, “[Mother] is doing super well. I really am optimistic and hopeful for

       her. But these girls need permanency and we’re looking at six months out

       again and with an uncertain future and the girls don’t need an uncertain future.

       They need a future that they can count on.” Id. at 170. Based on the length of

       time the Children have been outside of Mother’s care, Cooper believed

       termination of Mother’s rights and adoption is in the Children’s best interests.

       See id. at 170-71. Having already concluded there is evidence that the

       conditions resulting in Children’s removal will not be remedied, this testimony

       is sufficient evidence to support the juvenile court’s conclusion that termination

       of Mother’s parental rights is in Children’s best interests. See In re A.S., 17
N.E.3d at 1005.



                                              Conclusion
       Court of Appeals of Indiana | Memorandum Decision 20A-JT-1044 | November 20, 2020   Page 19 of 20
[31]   We conclude DCS presented sufficient evidence to support the juvenile court’s

       order terminating Mother’s parental rights to Children. Therefore, the

       termination order was not clearly erroneous, and the judgment of the juvenile

       court is affirmed.


[32]   Affirmed.


       Crone, J., and Brown, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-JT-1044 | November 20, 2020   Page 20 of 20